— Motion by defendant-respondent Budges & Company for leave to appeal to the Court of Appeals from the order of this court entered on June 7, 1973, which reinstated the complaint as against movant and directed a new trial, is denied, with $20 costs. Under CPLB 5601 (subd. [c]) an appeal may be taken to the Court of Appeals as of right from an order of the Appellate Division granting a new trial where appellant stipulates to judgment absolute upon affirmance. (Matter of Restaurants é Patisseries Longchamps v. O’Connell, 296 N. Y. 239; Miller v. Morse, 10 A D 2d 598; Cohen & Karger, Powers of the N. Y. Court of Appeals, pp. 289-290; 11 Carmody-Wait 2d, New York Practice, •§ 71:33; 7 Weinstein-Kom-Miller, N. Y. Civ. Prae., par. 5602:08, pp. 56-59.) Concur — Nunez, J. P., Kupferman, Lane, Tilzer and Capozzoli, JJ. [42 AD 2d 521.]